 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN DANIEL WEST,                                 No. 2:21-cv-00330-TLN-EFB
12                       Petitioner,
13           v.                                         ORDER
14    CALIFORNIA CORRECTIONAL
      HEALTH CARE SERVICES, et al.,
15
                         Respondents.
16

17

18          Petitioner John Daniel West (“Petitioner”), a state prisoner proceeding pro se, has filed an

19   Application for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254. The matter was referred

20   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On April 16, 2021, the magistrate judge filed findings and recommendations herein which

22   were served on Petitioner and which contained notice to Petitioner that any objections to the

23   findings and recommendations were to be filed within fourteen days. (ECF No. 9.) On April 30,

24   2021, Petitioner filed a “Letter” regarding the medical treatment he is currently receiving at

25   Wasco State Prison and a supplemental “Exhibit” to his petition (see ECF Nos. 11, 12), but has

26   not filed any objections to the findings and recommendations.

27          The Court has reviewed the file under the applicable legal standards and finds the findings

28   and recommendations to be supported by the record and by the magistrate judge’s analysis.
                                                       1
 1          Pursuant to Rule 11(a) of the Federal Rules Governing Section 2254 Cases, the Court has

 2   considered whether to issue a certificate of appealability. Before Petitioner can appeal this

 3   decision, a certificate of appealability must issue. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).

 4   Where the petition is denied on the merits, a certificate of appealability may issue under 28

 5   U.S.C. § 2253 “only if the applicant has made a substantial showing of the denial of a

 6   constitutional right.” 28 U.S.C. § 2253(c)(2). The Court must either issue a certificate of

 7   appealability indicating which issues satisfy the required showing or must state the reasons why

 8   such a certificate should not issue. See Fed. R. App. P. 22(b). Where the petition is dismissed on

 9   procedural grounds, a certificate of appealability “should issue if the prisoner can show: (1) ‘that

10   jurists of reason would find it debatable whether the district court was correct in its procedural

11   ruling’; and (2) ‘that jurists of reason would find it debatable whether the petition states a valid

12   claim of the denial of a constitutional right.’” Morris v. Woodford, 229 F.3d 775, 780 (9th Cir.

13   2000) (quoting Slack v. McDaniel, 529 U.S. 473, 484–85 (2000)). For the reasons set forth in the

14   Findings and Recommendations (ECF No. 9), the Court finds that issuance of a certificate of

15   appealability is not warranted in this case.

16          Accordingly, IT IS HEREBY ORDERED that:

17          1. The Findings and Recommendations filed April 16, 2021 (ECF No. 9), are ADOPTED

18   IN FULL;

19          2. Petitioner’s Application for a Writ of Habeas Corpus (ECF No. 1) is DENIED;

20          3. The Clerk of the Court is directed to close this case; and
21          4. The Court declines to issue a certificate of appealability.

22          IT IS SO ORDERED.

23   DATED: July 1, 2021

24

25
                                                       Troy L. Nunley
26                                                     United States District Judge
27

28
                                                         2
